Citation Nr: 1402891	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 24, 2010, and from September 1, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to April 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective March 29, 2007.

In September 2010, the RO granted a temporary 100 percent evaluation, effective from June 24th to August 31, 2010, due to inpatient treatment for PTSD in excess of 21 days.  See 38 C.F.R. § 4.29.  The initial 30 percent evaluation was restored, effective September 1, 2010.  As that grant did not represent a total grant of benefits sought on appeal for the periods prior to June 24, 2010, and from September 1, 2010, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In September 2013, the Board remanded the claim for increase for PTSD for additional development.  The case has since been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, prior to June 24, 2010, and from September 1, 2010, the evidence demonstrates that his PTSD has been manifested by symptomatology that more closely approximates occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Prior to June 24, 2010, and from September 1, 2010, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims files in the Virtual VA and VBMS systems.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Stegall Considerations 

In September 2013, the Board remanded the claims on appeal for additional development, to include obtainment of outstanding VA psychiatric treatment records, a contemporaneous VA examination, and readjudication of the claim.  The requested VA treatment records were obtained in October and November 2013.  The Veteran was afforded a VA PTSD examination in October 2013, and the claim was readjudicated in the November 2013 supplemental statement of the case.  

The Board observes that the November 2013 VA examiner neglected to "provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned," as directed in the September 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Nevertheless, the examiner provided a very thorough discussion of the Veteran's psychiatric symptomatology at the time of examination and summarized the effects of such on his activities of daily living and social and occupational functioning using the terms of the applicable schedule of ratings and criteria for mental disorders under 38 C.F.R. § 4.130.  The November 2013 examination report is otherwise in compliance with the remand directives.  Accordingly, the Board finds that there is substantial compliance with the remand directives and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied  with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Duties to Notify and Assist

In pre-rating correspondence dated in April and June 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claim for service connection; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letters also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claim for increase arises from the initial grant of service connection for PTSD.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, all identified and relevant post-service VA treatment records, and lay statements and testimony of the Veteran.  The Veteran was also afforded VA and VA QTC psychiatric examinations to determine the nature and severity of his PTSD in May 2007 and October 2013, the findings of which, are documented in a November 2013 examination report.  The Board finds that the examinations are adequate to allow for proper adjudication of the claim.  The May 2007 and November 2013 reports of these examinations reflect that the examiners reviewed the Veteran's reported and/or documented history of his psychiatric disability, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative have alleged any inadequacy in either examination.  

As noted, the October 2013 examiner neglected to provide a GAF score pertaining to the Veteran's current level of social and occupational functioning.  For the reasons previously stated, however, the Board declines to remand the claim for an addendum from the October 2013 examiner or obtainment of a new examination.  In addition, VA psychiatric treatment records dated during both rating periods currently for appellate consideration and as recently as November 2013, show that the Veteran's VA psychiatrist frequently provided GAF scores following evaluation of the Veteran's psychiatric symptomatology.  The October 2013 examiner provided a thorough discussion of the Veteran's psychiatric symptoms at the time of that examination and provided statement summarizing the Veteran's psychiatric symptomatology and any associated effects on his activities of daily living and occupational and social functioning using the terminology of the applicable rating criteria.  The GAF scores provided by the Veteran's VA psychiatrist are consistent with the clinical findings and summarized effects of the Veteran's psychiatric disability documented in the October 2013 examination report.  In light of the foregoing, the Board finds that the clinical findings in the May 2007 and November 2013 examination reports, in combination with the clinical findings contained in VA treatment records, as well as the Veteran's own statements and testimony of record pertaining to his psychiatric symptomatology and associated functional effects, provide a full and accurate picture of the Veteran's psychiatric disability so as to allow the Board to render an informed decision.  The Board therefore concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

The Board also observes that VA treatment records document the Veteran's receipt of benefits from the Social Security Administration (SSA) as early as 2007, at which time the Veteran would have been approximately 62 or 63 years of age.  There is no indication that the Veteran's SSA records have been requested or associated with the claims file and the Board declines to remand the claim for obtainment of such records.  Indeed, the Veteran has not contended, nor does the evidence of record suggest, that his SSA benefits are due to psychiatric disability.  Moreover, the Veteran has been rated as permanently and totally disabled for VA nonservice-connected disability pension benefits due to spine and hypertension disabilities, effective March 29, 2007.  Finally, the Veteran has identified only VA psychiatric treatment during the rating periods currently for appellate consideration, thus, any relevant treatment records held by the SSA would be duplicative of the evidence currently associated with the claims file.  Accordingly, there is no duty to obtain the Veteran's records from the SSA at this time.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  In June 2013, the Veteran was afforded a Travel Board hearing before the undersigned during which he presented oral argument in support of his claim for increase.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issue on appeal during the hearing.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through their testimony, demonstrated that they have actual knowledge of the elements necessary to substantiate the claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2013).

Legal Criteria - Increased Ratings 

The Veteran contends that his PTSD symptomatology with frequent individual and group treatment warrants the assignment of at least a 50 percent both prior to June 24, 2010, and from September 1, 2010.  See June 10 VA Form 646.  He also contends that his acquired psychiatric disability has worsened in severity since his impatient treatment for PTSD from June to August 2010.  See August 2010 statement.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is in effect for PTSD, rated 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 during the periods dating prior to June 24, 2010, and from September 1, 2010.   

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

Under the General Rating Formula for Mental Disorders a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Factual Background and Analysis

Following a review of the record, which includes VA treatment records dating through the rating periods and as recent as November 2013, the Veteran's lay statements and testimony, and VA examination reports dated in May 2007 and November 2013, the Board finds that preponderance of the evidence shows that his PTSD warrants a rating of 50 percent, but no higher, prior to June 24, 2010, and from September 1, 2010.  During both periods, the Board finds that his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss.

The Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent at any time during either period under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  There is no evidence or medical opinion that the Veteran has deficiencies in most areas or is totally occupationally and socially impaired.  In this regard, there is no evidence in the record of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran has not had any really close friends since about 1988, however, he has effective relationships with his brother and adult daughter. 

April and May 2007 trauma recovery program intake notes show that the Veteran was single and lived with his brother.  He had one daughter who he was in occasional contact with.  He did not really go anywhere or have a social life.  He did not avoid social contacts but he did not take the first step in initiating them.  He was not comfortable confiding personal thoughts and feelings with anyone.  He could count on one person for daily support and three or four in the event of an emergency.  During the June 2013 hearing, he testified that he may call a relative every so often, but it is easier to keep to himself.  He denied being angered or frustrated by people so long as he was not provoked.  He did not think he had that many problems with people, rather, he just stayed to himself.  He stated that his inpatient PTSD treatment program, which consistent of 20 men, "brought him out of that shell."  

However, treatment records show that he has difficulty trusting other people, avoids crowds, and isolates himself at his home and/or in his bedroom.  He only leaves his home to do occasional shopping and to attend VA individual and group PTSD treatment.  Thus, he has difficulty establishing and maintaining effective relationships, but is not unable to do so as is contemplated by the criteria for the next-higher 70 percent disability rating.  This difficulty is contemplated by his current 50 percent disability rating.

As to difficulty in adapting to stressful circumstances (including work or a worklike setting), during the May 2007 VA examination, the Veteran reported post-service and current employment working in construction for 12 years.  He reported fair relationships with his supervisor and co-workers in the past and good relationships with them at the time of the examination.  He had not lost any time from work due to psychiatric symptomatology.  In August 2007, the Veteran spoke of his employment history and indicated that he had worked construction for many years and that his most recent employment as a driver was terminated in June 2006.  In that regard, VA treatment records show the Veteran was employed as a driver from 2005 to June 2006 when his employment was terminated after he fell asleep behind the wheel and had an accident, which he failed to report.  The Veteran's VA treatment records and hearing testimony show that he attributed the accident to his diagnosed medical conditions of anemia and subsequently diagnosed sleep apnea.  At the June 2013 hearing, the Veteran testified that his PTSD may have caused problems at his job as a driver, too, as he did not really get along with people at work or interact with them since two or three arguments had blown over.  In January 2008, the Veteran reported that he had recently applied for a job as a driver, however, he was not selected for employment and his age was mentioned on three occasions during the interview.  In his June 2009 VA Form 9, the Veteran stated that a statement in the statement of the case indicating that he had worked construction for many years was incorrect.  He clarified that he had not worked from 1988 to 1996, and since 2006.  From 1996 to 2006, he reportedly worked "temp jobs."  Outside of a worklike setting, in July 2007, the Veteran reported that he managed to control his anger about not receiving his social security check the month prior.  The October 2013 VA examiner stated that the Veteran's psychiatric symptomatology resulted in occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with routine behavior, self-care, and conversation normal.  Moreover, over the appeal periods, which span more than seven years in total, the Veteran's behavior was described as abnormal on extremely few or no occasions despite mention of a few family deaths during the appeal periods.  While the evidence of record may demonstrate some degree of difficulty in adapting to stressful circumstances, including in a worklike setting, it does not rise to the level contemplated by the criteria for the next-higher 70 percent disability rating.  Indeed, the majority of VA treatment records spanning both of the appellate periods, the Veteran's psychiatric symptomatology was most often descried as dissipating in frequency and intensity.

As to impaired impulse control, the Veteran occasionally reported irritability during both appellate periods.  The Veteran denied any history of violence at all times during both appellate periods.  While a substance abuse history was noted during a time following the Veteran's discharge from service, he has remained sober for more than 20+ years.  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.

As to suicidal ideation, the record contains one incident where the Veteran reported a past history of suicidal ideation, but he denied any current suicidal thoughts, intent or plan at all times during both appellate periods.  In all treatment records before and after that incident, the Veteran denied current suicidal ideation.  Suicide risk screens consistently indicated that the Veteran was at a low or minimal risk of harming himself.  While suicidal ideation is a serious symptom, the Board does not find that a single report of past suicidal ideation, which was not shown at any time during either appellate period, is insufficient to warrant a 70 percent evaluation.

As to obsessive rituals, April and May 2007 trauma recovery program intake notes state that the Veteran was hypervigilant and watched up and down the street.  He believed it had turned into a habit and did not feel that it was necessarily associated with anxiety, although he stated that he may become anxious at times if he does not scan.  Also, in November 2006, the Veteran reported that on returning from Vietnam, he constantly carried a gun and scanned his environment, however, the he has not reported at any time during this period that he experienced such obsessions or activities.  Indeed, the Veteran stated that he could not obtain VA psychiatric treatment in the 1970s because he was constantly carrying a gun.  VA treatment records dated during the appellate periods currently for consideration, however, show that the Veteran no longer carries a gun due the senselessness of the violence going on in his hometown.  To the extent that there is any evidence of obsessional rituals during either appellate period, the evidence does not show, nor has the Veteran alleged, that they interfered with his routine activities at any time.  Accordingly, the Board finds that any evidence of obsessive rituals is insufficient to warrant a 70 percent evaluation.

As to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the Board acknowledges that the Veteran was shown to have episodic, not constant, depression during both appellate periods.  Moreover, he continued to do his own shopping and attend his VA psychiatric treatment appointments on a weekly basis during both appellate periods.  This evidence weighs against a finding that the Veteran's depression was continuous or near continuous or that it affected his ability to function independently, appropriately, and effectively.

The Veteran's speech during both appellate periods was found to be normal or "sparse but coherent."  There is no indication that his speech was ever described as intermittently illogical, obscure, or irrelevant.  He was always noted to be casually dressed and appropriately groomed.  There is no evidence that he neglected his personal appearance or hygiene. 

Finally, neither VA examiner found that the Veteran had deficiencies in most areas, or was totally occupationally and socially impaired.  Rather, the 2007 examiner found the Veteran's chronic PTSD did not result in difficulty performing activities of daily living.  He stated that the Veteran was able to establish and maintain effective work/school and social relationships and effective family role functioning and had no difficulty with recreation, leisurely pursuits or understanding commands.  The October 2013 examiner found that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

During the appeal period dating prior to June 24, 2010, the Veteran's GAF scores ranged from 50 at worst in August 2006 to 65 at best at the May 2007 VA examination.  From September 1, 2010, the Veteran's GAF scores ranged from 55 at worst in February and April 2012 to 60 at all other times, to include as recent as March 2013.  GAF scores ranging from 50 to 65 during the period dating prior to June 24, 2010 , and from 55 to 60 from September 1, 2010, reflect mild to serious symptoms.  He has not been assigned any GAF score below 50 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate to serious symptomatology, consistent with a 50 percent disability rating.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have arguably approximated the criteria for a 30 or 50 percent rating for the entirety of both appeal periods.  Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms, namely his disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships, more nearly approximate the criteria for a 50 percent schedular rating, but no higher, at all times prior to June 24, 2010, and from September 1, 2010, under diagnostic code 9411.  Accordingly, a 50 percent schedular rating for PTSD is assigned for the entirety of both rating periods.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

The Veteran's symptoms have been stable throughout both of the appeal periods and therefore staged ratings are not appropriate at any time prior to June 24, 2010, and from September 1, 2010.  Hart.  

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss.  These manifestations are contemplated in the applicable rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extra-schedular rating is not warranted. 

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran has not alleged, nor does the evidence of record otherwise indicate, that the Veteran is unemployable due to PTSD.  Indeed, the evidence of record shows that the Veteran has been unemployed since June 2006 due to termination of his employment following his involvement in a car accident that he did not report to authorities.  VA treatment records show that the Veteran has attributed himself falling asleep while driving during that accident to nonservice-connected conditions of anemia and sleep apnea.  At no time has the Veteran suggested that he is unable to obtain or maintain substantially gainful employment due to psychiatric symptomatology.  Furthermore, a January 2008 VA treatment record shows that the Veteran applied for a job as a driver, however, he was not selected for such employment.  In that regard, he stated that his age was mentioned on at least three occasions during the interview.  In light of the foregoing, the Board finds that the question of entitlement to a TDIU due to PTSD is not raised.  


ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


